  Case 2:18-cr-00703-JMV Document 125 Filed 04/19/21 Page 1 of 1 PageID: 826



                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              District of New Jersey
____________________________________________________________________________________________________________________

                                                              970 Broad Street, 7th floor                       973-645-2700
                                                              Newark, New Jersey 07102


                                                              April 19, 2021
BY ECF
The Hon John Michael Vazquez
District Court Judge
United States Courthouse and Post Office
Newark, New Jersey 07102

                 Re: U.S. v. Michael Healy et al., Crim. No. 18-703

Dear Judge Vazquez:

       The Government is respectfully requesting additional time to respond to
defendant Michael Healy’s motion filed in this matter (Dkt. No. 113). The Court
granted the Government’s prior request for an extension of time to respond
until April 30, 2021. Due to a personal scheduling matter, I reached out to
counsel for Mr. Healy to seek additional time to respond. Mr. Healy’s counsel
has consented to an additional extension until May 19, 2021. The Government
now respectfully requests the Court grant an extension to answer the motion
until May 19, 2021. Since the filing of the defendant’s motion on February 24,
2021, the Government has granted, at counsels’ request, an additional
extension for Mr. Healy to submit his mitigation information to the Acting
United States Attorney for the District of New Jersey. That deadline is now
June 30, 2021. In light of that, no prejudice to the defendant will result from a
further extension of time. Thank you for your consideration in this matter

                                                              Very truly yours,

                                                              RACHAEL A. HONIG
                                                              Acting United States Attorney

                                                              S//Robert Frazer
                                                              By: Robert Frazer
                                                                  Assistant United States Attorney

cc. Stephen Turano, Esq.
Thomas Ambrosio, Esq.
